DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on February 22nd, 2021 has been entered.
The amendment of claims 1-4, 7-10, and 13-20, cancellation of claims 11-12, and addition of claims 21-22 have been acknowledged.
In view of the amendment, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.

Response to Arguments
Applicant’s arguments filed on February 22nd, 2021, with respect to the pending claims, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art of record (Takemura) fails to teach claim 1 because Takemura does not disclose correcting the edge threshold value based on a density of the edge points extracted by the extraction unit. Applicant’s Representative further submits that Takemura adjusts a threshold value based on detected luminance.
Takemura col. 6 lines 1-6 and col. 17 lines 15-36  teach adjusting a threshold value for detecting a three dimensional body. Takemura Fig. 17, col. 45 lines 38-65 & col. 50 lines 13-60 further teach that the luminance difference may be determined on the basis of the number of pixels that exhibit a predetermined differential in the differential waveform information and adjusting the threshold according to the luminance difference. Note that the detected pixels in Fig. 17 correspond to the edges (described in Takemura col. 1 lines 29-49: “detects edges that satisfy a predetermined detection condition”).
Using the broadest reasonable interpretation, the “density” of edge points may correspond to the number of edge pixels. The prior art teaches adjusting the threshold for detecting the edge pixels based on the number of pixels exhibiting luminance difference as discussed above. 
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper.

Claim Rejections - 35 USC § 112
Claim(s) 3-6, 9-10, and 15-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, the term “high” is a subjective term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A resolution that is considered to be high for a certain application may be too low for different types of applications and systems.
In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the limitation has been interpreted as “higher compared to other regions of the image data.” Note that due to the change in the examiner’s interpretation of the claims due to the amendment, the rejections have been updated based on the new interpretation.
Claims 5-6, 9-10, and 15-18 depend from claims 3 and 4 and therefore inherit all of the deficiencies of claims 3 and 4 set forth above.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takemura et al. (U.S. Patent No. 9,721,460), hereinafter referred to as Takemura.
Regarding claims 1 and 20, Takemura teaches an image processing device and method comprising: 
a computer including a hardware processor configured to function as an extraction unit and a correction unit (Takemura Figs. 1 & 4, col. 8 lines 1-3: “implemented by programs corresponding to these control blocks being executed by a microcomputer in the control unit 2”), wherein
the extraction unit extracts, from image data taken by shooting a neighborhood of a vehicle, edge points that are to be used for detecting partition lines of a parking frame and whose edge intensity values are larger than an edge threshold value (Takemura col. 9 lines 1-29: “the feature amount calculation unit 202 may comprise a road surface edge angle histogram extraction unit 202a, a white line edge angle estimation unit 202b … an edge intensity analysis unit 203a”; Takemura col. 9 lines 30-37: “a parking box recognition unit 204f”; Takemura col. 10 lines 27-35: “the moving body detection unit 204g recognizes a moving body in the neighborhood of the subject vehicle”; Takemura Fig. 12 & col. 17 lines 15-36: “if correlation of feature amounts between the background regions 34a through 34f and the reflection regions 35a through 35f, and between the background regions 36a through 36f and the 25 reflection regions 37a through 37f, is greater than or equal to a predetermined threshold value, then it is considered that the correlation between the images in these regions is high, so that it is determined that the reflection of a background object is present”; Takemura Fig. 14 & col. 20 lines 49-60: “the camera 1 captures images to the rea of the vehicle over a predetermined angle of view a”; Takemura Fig. 30); and 
the correction unit corrects the edge threshold value based on a density of the edge points extracted by the extraction unit (Takemura col. 6 lines 1-6: “by adjusting a threshold value that is a condition for detection of a three dimensional body”; Takemura col. 17 lines 15-36: “The condition for determining upon the presence or absence of a reflection of a background object in step S180 is relaxed by lowering the threshold value for this correlation in step S160, and accordingly it is possible to adjust the level of warning prevention so that the warning prevention in step S200 to be described hereinafter becomes more easy to perform”; Takemura Fig. 17 & col. 45 lines 38-65: “the luminance difference may be determined on the basis of the number of pixels that exhibit a predetermined differential in the differential waveform information”; Takemura col. 50 lines 13-60: “if the luminance in the detection region A1 or A2 is greater than or equal to a predetermined value, then the control unit 39 of this embodiment can generate a control command to further increase any one of the first threshold value α, the threshold value p, the second threshold value β, or the threshold value θ, and can output this 

Regarding claim 2, Takemura teaches the image processing device according to claim 1, wherein the extraction unit extracts edge points again using the edge threshold value that has been corrected by the correction unit and supplies the edge points extracted again to a downstream unit (Takemura col. 6 lines 1-6, col. 17 lines 15-36, Fig. 17 & col. 45 lines 38-65 & col. 50 lines 13-60 discussed above; Takemura col. 24 lines 47-58: “the three dimensional body detection unit 33 generates a differential waveform DWt as shown in the figure at the right of FIG. 17 by sequentially repeating the procedure described above and by constructing a frequency distribution”).  

Regarding claims 21 and 22, Takemura teaches the image processing device and method according to claims 1 and 20, wherein the density of edge points is a number of the edge points that have been extracted by the extraction unit from all or a portion of the image data (Takemura Fig. 17, col. 45 lines 38-65 & & col. 50 lines 13-60  discussed above teach that the luminance difference may be determined on the basis of the number of pixels that exhibit a predetermined differential in the differential waveform information and adjusting the threshold according to the luminance difference. Further note that the detected pixels in Fig. 17 correspond to the edges, described in Takemura col. 1 lines 29-49: “detects edges that satisfy a predetermined detection condition”).

Claim Rejections - 35 USC § 103
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (U.S. Patent No. 9,721,460), in view of Bohn et al. (U.S. PGPub No. 2017/0085790), hereinafter referred to as Takemura and Bohn, respectively.
claim 3, Takemura teaches the image processing device according to claim 1, wherein the correction unit corrects the edge threshold value based on the density of edge points in a target region (Takemura col. 6 lines 1-6, col. 17 lines 15-36, Fig. 17 & col. 45 lines 38-65 & col. 50 lines 13-60 discussed above).
However, Takemura does not appear to explicitly teach that the resolution of the image data of a road surface is high compare to other regions of the image data.
Pertaining to the same field of endeavor, Bohn teaches using high resolution image data (Bohn ¶0016: “Limiting the higher-resolution images provided to the computing system 114 to the regions of interest may reduce an amount of image data for analysis (e.g., for facial recognition, gaze tracking, and/or other tasks) compared to providing a higher-resolution image of the entire physical space 102”).
Takemura and Bohn are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to use higher resolution images for the target area (as taught by Bohn) because the combination reduces the amount of image data for analysis (Bohn ¶0016).

Regarding claim 4, Takemura teaches the image processing device according to claim 2, wherein the correction unit corrects the edge threshold value based on density of edge points in a target region (Takemura col. 6 lines 1-6, col. 17 lines 15-36, Fig. 17 & col. 45 lines 38-65 & col. 50 lines 13-60 discussed above).  
However, Takemura does not appear to explicitly teach that the resolution of the image data of a road surface is high compared to other regions of the image data.
Pertaining to the same field of endeavor, Bohn teaches using high resolution image data (Bohn ¶0016: “Limiting the higher-resolution images provided to the computing system 114 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to use higher resolution images for the target area (as taught by Bohn) because the combination reduces the amount of image data for analysis (Bohn ¶0016).

Regarding claim 5, Takemura, in view of Bohn, teaches the image processing device according to claim 3, wherein the correction unit generates a histogram of edge intensity values of respective pixels in the target region and corrects the edge threshold value based on the histogram (Takemura Fig. 17, 19, 22; Takemura Fig. 24: S12; see Takemura col. 9 lines 1-29 discussed above regarding histogram extraction unit).  

Regarding claim 6, Takemura, in view of Bohn, teaches the image processing device according to claim 4, wherein the correction unit generates a histogram of edge intensity values of respective pixels in the target region and corrects the edge threshold value based on the histogram (Takemura Fig. 17, 19, 22; Takemura Fig. 24: S12; see Takemura col. 9 lines 1-29 discussed above).  

Claim(s) 7-8, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (U.S. Patent No. 9,721,460), in view of Slaski (International Patent Application Publication No. WO 2005/081941 A2), hereinafter referred to as Takemura and Slaski, respectively.
claim 7, Takemura teaches the image processing device according to claim 1, but does not appear to explicitly teach that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number (Slaski ¶0037-¶0038: “the threshold may be dynamically adjusted to keep the number of components between predetermined upper and lower bounds … by extracting image components from the received image. Step 206 extracts groups of pixels with the same edge direction to form each component”).  
Takemura and Slaski are considered to be analogous art because they are directed to image processing for detecting and tracking objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 8, Takemura teaches the image processing device according to claim 2, but does not appear to explicitly teach the correction unit16 corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.
Pertaining to the same field of endeavor, Slaski teaches that the correction unit16 corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number (Slaski ¶0037-¶0038 as discussed above).  


Regarding claim 13, Takemura teaches the image processing device according to claim 1, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 14, Takemura teaches the image processing device according to claim 2, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).


Regarding claim 19, Takemura, in view of Slaski teaches the image processing device according to claim 7, wherein the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Claim(s) 9-10 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (U.S. Patent No. 9,721,460), in view of Bohn et al. (U.S. PGPub No. 2017/0085790), and further in view of Slaski (International Patent Application Publication No. WO 2005/081941 A2), hereinafter referred to as Takemura, Bohn, and Slaski, respectively.
Regarding claim 9, Takemura, in view of Bohn, teaches the image processing device according to claim 3, but does not appear to explicitly teach that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.  
Slaski ¶0037-¶0038 as discussed above).  
Takemura, in view of Bohn, and Slaski are considered to be analogous art because they are directed to image processing for detecting and tracking objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 10, Takemura, in view of Bohn, teaches the image processing device according to claim 4, but does not appear to explicitly teach that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit16 corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number (Slaski ¶0037-¶0038 as discussed above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

claim 15, Takemura, in view of Bohn, teaches the image processing device according to claim 3, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 16, Takemura, in view of Bohn,  teaches the image processing device according to claim 4, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a17 prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined 

Regarding claim 17, Takemura, in view of Bohn, teaches the image processing device according to claim 5, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 18, Takemura, in view of Bohn, teaches the image processing device according to claim 6, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667